            Case 5:21-cv-00559-JKP Document 1 Filed 06/11/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SAN JUANITA GONZALEZ FLORES                   §
AND JOSE ANTONIO VIANA RUEDA                  §
                                              §
       Plaintiffs,                            §
                                              §
VS.                                           §   CIVIL ACTION NO. 5:21-CV-559
                                              §
MURPHY PIPELINE CONTRACTORS,                  §
INC. AND EDGAR FULGENCIO                      §
CASTILLO                                      §
      Defendants.                             §

                         PLAINTIFFS’ ORIGINAL COMPLAINT

       TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES SAN JUANITA GONZALEZ FLORES and JOSE ANTONIO VIANA

RUEDA, Plaintiffs herein, complaining of MURPHY PIPELINE CONTRACTORS, INC. and

EDGAR FULGENCIO CASTILLO, Defendants herein, and would show the Court as follows:

                                          PARTIES

       1.      Plaintiffs, SAN JUANITA GONZALEZ FLORES and JOSE ANTONIO

VIANA RUEDA, are both individual natural persons and citizens of the State of Texas and both

reside in Eagle Pass, Maverick County, Texas.

       2.      Defendant, MURPHY PIPELINE CONTRACTORS, INC., is a corporation that

is incorporated under the laws of the State of Florida.   Defendant MURPHY PIPELINE

CONTRACTORS, INC. has its principal place of business in the State of Florida. Defendant

MURPHY PIPELINE CONTRACTORS, INC. has designated Corporation Service Company

d/b/a CSC-Lawyers Incorporated Service Company at 211 E. 7th Street, Suite 620, Austin, TX

78701-3136 as agent for service of process.
            Case 5:21-cv-00559-JKP Document 1 Filed 06/11/21 Page 2 of 7




       Defendant MURPHY PIPELINE CONTRACTORS, INC., at all times material to this

action, has engaged in business in Texas, as more particularly described below. Defendant does

not maintain a place of regular business in Texas, however, the cause of action asserted arose from

or is connected with purposeful acted committed by the Defendant in Texas in that Defendant

operates a water and waste water utility contracting business. It operates this business and offers

its services to every corner of North America. Specifically, Defendant replaces antiquated water

delivery and/or sewer pipes with pipes made of modern durable material using trenchless

technology borrowed from Europe. It has contracts all over the country and was engaged in water

pipe replacement project in Eagle Pass, Maverick County, Texas at the time of the incident giving

rise to this lawsuit. As such, they have established a general presence in this state and this

Defendant has engaged in continuous and systematic activities in Texas and in this judicial district

in particular. This Defendant has purposely, by action or conduct, directed activities toward the

forum state (Texas) and has and is doing business in this State. This Defendant, due to contracts

with and sales to Texas residents, contacts with Texas, and marketing and sales in this State,

anticipated or should have anticipated the use of Texas courts as a result of such contacts.

Litigating in Texas is not unreasonably inconvenient for this Defendant.

       3.      Defendant, EDGAR FULGENCIO CASTILLO, (hereinafter referred to as

Defendant CASTILLO), is an individual and citizen of the State of Florida. This Defendant may

be served with process in accordance with §17.062(a), of the Texas Civil Practice and Remedies

Code by serving a copy of the summons and complaint by certified mail, return receipt requested,

to the Chairman of the Texas Transportation Commission, Mr. J. Bruce Bugg, Jr., at the Texas

Department of Transportation, 125 E. 11th Street, Austin, Texas 78701, who will in turn forward a

copy of the summons and complaint by certified or registered mail, return receipt requested, to
            Case 5:21-cv-00559-JKP Document 1 Filed 06/11/21 Page 3 of 7




Defendant CASTILLO’s place of abode at 1268 NW 27th Street, Jacksonville, Florida 33142.

                                         JURISDICTION

       4.      The Court has jurisdiction over this lawsuit under 28 U.S.C. § 1332(a)(1) because

Plaintiff and Defendants are citizens of different U.S. states, and the amount in controversy

exceeds Seventy-Five Thousand Dollars ($75,000.00), excluding interest and costs. Specifically,

Plaintiff is a citizen of the State of Texas. Defendant MURPHY PIPELINE CONTRACTORS,

INC. is a corporation incorporated under the laws of State of Florida with its principal place of

business in the State of Florida. Defendant CASTILLO is a citizen of the State of Florida.

                                              VENUE

       5.      Venue is proper in this district because it is the district in which a substantial part

of the events or omissions giving rise to the claims occurred. See 28 U.S.C. § 1391(b). This claim

arises out of a motor vehicle collision occurring on October 2, 2019 in Eagle Pass, Maverick

County, Texas.

                                              FACTS

       6.      Plaintiff MURPHY PIPELINE CONTRACTORS, INC. would show the Court

that on or about October 2, 2019, she was driving a 2010 Chevrolet Equinox southbound on the

1900 block of North Veterans Blvd. as she entered the left turn lane. At or near that same time

Defendant CASTILLO, operating a 2015 White Ford F550 pickup truck, was exiting a private

driveway and entered the 1900 block of N. Veterans Blvd. Defendant CASTILLO cut across two

lanes of traffic and invaded the turning lane that was already occupied by Plaintiff. Defendant

CASTILLO failed to yield the right of way to Plaintiff and caused a collision between his truck

and the frontend of the Plaintiff’s vehicle. As a result of the impact, Plaintiff suffered injuries to

her neck, shoulders, chest, abdomen, upper back, left wrist, right arm and leg, and lower back.
            Case 5:21-cv-00559-JKP Document 1 Filed 06/11/21 Page 4 of 7




                       NEGLIGENCE OF DEFENDANT CASTILLO

       7.      In causing the collision of the vehicles involved, Defendant CASTILLO was guilty

of various acts or omissions which constitute negligence as enumerated below, each of which

constitutes a proximate cause of Plaintiffs’ injuries and damages, to wit:

       a.      In failing to keep a proper lookout for other traffic as a reasonable and prudent
               person would have done under the same or similar circumstances;

       b.      In failing to safely operate the vehicle he was driving while in the course and scope
               of his employment as a reasonable and prudent person would have done under the
               same or similar circumstances;

       c.      In failing to maintain proper control of his vehicle as a reasonable and prudent
               person would have done under the same or similar circumstances;

       d.      In failing to timely apply the brakes to the vehicle he was operating in order to
               avoid the collision in question;

       e.      In failing to take proper evasive action in order to avoid said collision;

       f.      In failing to control the speed of his vehicle as a reasonable and prudent person
               would have done;

       g.      In failing to yield the right of way at an intersection controlled by a traffic control
               device, in violation of Texas Transportation Code §§ 545.151(a)(1)(A) and (f), and
               545.153 et seq.; and,


       8.      Plaintiffs would show that each of the foregoing acts and/or omissions was a

separate and distinct act of negligence and each was a direct and proximate cause of the injuries

and damages suffered by the Plaintiffs as described herein below.

                                  RESPONDEAT SUPERIOR

       9.      At the time of the collision described above, Defendant CASTILLO was the

agent, servant, and/or employee of Defendant MURPHY PIPELINE CONTRACTORS,

INC.., and was acting within the course and scope of his employment as agent, servant and/or

employee of Defendant MURPHY PIPELINE CONTRACTORS, INC.. Defendant
             Case 5:21-cv-00559-JKP Document 1 Filed 06/11/21 Page 5 of 7




CASTILLO was operating the 2015 White Ford F550 pickup truck on the public streets and

highways of the State of Texas in furtherance of Defendant, MURPHY PIPELINE

CONTRACTORS, INC..’s business. Defendant CASTILLO was operating the 2015 White

Ford F550 pickup truck with the knowledge, and consent of Defendant MURPHY PIPELINE

CONTRACTORS, INC. Therefore, Defendant MURPHY PIPELINE CONTRACTORS,

INC., is liable under the doctrine of Respondeat Superior.

                                NEGLIGENT ENTRUSTMENT

       10.      In the alternative, Plaintiffs would show that Defendant CASTILLO had expressed

or implied consent to drive the vehicle in question and received direction from Defendant

MURPHY PIPELINE CONTRACTORS, INC. That Defendant MURPHY PIPELINE

CONTRACTORS, INC. were negligent in entrusting the motor vehicle to Defendant

CASTILLO, when they knew or should have known that Defendant CASTILLO, was a reckless

and incompetent driver. Further, such negligence of Defendant CASTILLO, was approximate

cause of the accident and damages suffered by Plaintiffs.

         NEGLIGENT HIRING, TRAINING, SUPERVISION AND RETENTION

       11.      In the alternative, Plaintiff would show that on the occasion in question and at all

relevant times, Defendant MURPHY PIPELINE CONTRACTORS, INC., was negligent in

various acts and omissions, including, but not limited to the following:


       a.       Failing to properly investigate the driving competence of Defendant CASTILLO;

       b.       Failing to properly investigate the driving history of Defendant CASTILLO;

       c.       Failing to properly investigate the background of Defendant CASTILLO as it may
                relate to Defendant's competence and suitability as a driver;
                Case 5:21-cv-00559-JKP Document 1 Filed 06/11/21 Page 6 of 7




          d.       In disregarding their own established hiring policies and practices and placing
                   Defendant CASTILLO on the public roadways when he was otherwise
                   disqualified to be a professional driver;

          e.       Failing to properly train Defendant CASTILLO in the safe operation of a vehicle
                   on the public streets of the State of Texas;

          f.       Failing to properly supervise Defendant CASTILLO to assure that he was safely
                   operating his vehicle on the public streets and highways of the State of Texas; and

          g.       Employing inadequate driver retention policies.

          12.      Plaintiff would show that each of the foregoing acts and/or omissions was a separate

and distinct act of negligence and each was a direct and proximate cause of the injuries and

damages suffered by Plaintiff as described herein below.

                                              DAMAGES

          13.      Plaintiff SAN JUANITA GONZALEZ FLORES, would show that as a direct and

proximate cause of the aforesaid negligence of the above named Defendants, she sustained injuries

to her low back, upper back, chest, right elbow, bilateral wrist, bilateral leg and neck, and she has

suffered physical pain and mental anguish in the past and in all reasonable probability will continue

to so suffer in the future; she has suffered physical impairment in the past and in all reasonable

probability will continue to so suffer in the future; she has suffered disfigurement, she has suffered

impairment to her earning capacity in the past and in all reasonable probability will continue to

suffer a loss of wage earning capacity in the future. Plaintiff SAN JUANITA GONZALEZ

FLORES has incurred reasonable and necessary medical expenses for the proper treatment of her

injuries in the past and in all reasonable probability will continue to incur medical expenses in the

future.

                                    LOSS OF HOUSEHOLD SERVICES

          14.      As a proximate result of the negligent conduct of the defendants and of SAN
             Case 5:21-cv-00559-JKP Document 1 Filed 06/11/21 Page 7 of 7




JUANITA GONZALEZ FLORES’ resulting injuries and disabilities, the Plaintiff JOSE

ANTONIO VIANA RUEDA has been deprived of the services of SAN JUANITA GONZALEZ

FLORES by reason of her inability to carry out her usual duties as a homemaker and parent. In

all reasonable probability this loss will continue long into the future, if not for the balance of the

natural life of SAN JUANITA GONZALEZ FLORES.

                                         JURY DEMAND

       15.      The Plaintiffs demand a jury trial on all issues which may be tried to a jury.

                                             PRAYER

       16.      Premises considered, the Plaintiffs ask that the Defendants be cited to appear and

answer and that, upon final trial, the court enter judgment against the Defendants for Plaintiffs’

actual damages in the amount of Three Million Dollars ($3,000,000.00), pre-judgement and post-

judgement interest, for costs of court and for such other and further relief, both general and special,

at law and in equity, to which the Plaintiffs may be justly entitled.



                                                       Respectfully submitted,

                                                       KNICKERBOCKER, HEREDIA,
                                                       SALINAS & SALINAS, P.C.
                                                       468 Main Street
                                                       Eagle Pass, Texas 78852
                                                       Tel: 830/773-9228
                                                       Fax: 830/773-2582
                                                       borderlawyer@knicklaw.com


                                                       By: /s/ Marco A. Salinas
                                                              Marco A. Salinas
                                                              State Bar No. 00794583

                                                       ATTORNEYS FOR PLAINTIFFS
